FREED, District Judge.
Defendants in their motion misconceive the gravamen of the plaintiff’s complaint. It is alleged that plaintiff has created a demand, on behalf of the buying public, for its products because of their distinctiveness; that defendants have manufactured identical pills; that defendant 'had knowledge of an established market for plaintiff’s distinctive pill; that defendant intended that the public be deceived and plaintiff injured thereby; and that such deception or “palming off” has occurred. These allegations are sufficient to state a cause of action within the purview of Rule 8, Federal Rules of Civil Procedure, 28 U.S.C.A.
The objection of defendant that certain of these averments are conclusory is not sound. There are no prohibitions in the rules against pleading conclusions.
Motion to dismiss will be overruled.